Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the party hereto, subject to the approval of the court:
That the items_marked “A” and initialed ES, RJK, CK, LS, AH (Examiner’s Initials) by Examiner Emil Saby-Ray J. Kieffer-Clarence Kuster-Larry Shirk, Alvin Hall (Examiner’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof and assessed with duty at 16%% ad valorem under Item 207.00, in fact consist of builders’ shims rejected because they are too narrow, are cross grained, have rot pockets or are otherwise imperfect as shingles, and are claimed to be free of duty as Avood Avaste under Tariff Item 200.10, T.D. 66-169 (39). The said builders’ shims meet the definition of wood waste in schedule 2, part 1 headnote 1.
That these protests may be deemed submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed E.S., R.J.K., C.K., L.S., and A.H. by Examiners Emil Saby, Ray J. Kieffer, Clarence *254Kuster, Larry Shirk, and Alvin Hall on the invoice accompanying the entries covered by the involved protests properly free of duty under item 200.10 of the Tariff Schedules of the United States, as wood waste, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.